Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 27, 2014

                                     No. 04-13-00424-CV

                                     Donald E. CARTER,
                                          Appellant

                                               v.

                  ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                 Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1993EM500955
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       Appellant Donald Carter is representing himself in this appeal. On February 20, 2014,
Appellant filed an emergency motion for relief. The relief he seeks depends on the merits of the
appeal. The motion is carried with the appeal and will be disposed of by our opinion and
judgment.

       It is so ORDERED on February 27, 2014.

                                                           PER CURIAM



ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court